Citation Nr: 1037940	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-28 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include all diagnosed 
psychiatric disorders.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include all diagnosed psychiatric disorders.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1984 to March 1990.  Additionally, the Veteran was a 
member of the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
declined to reopen previously denied claims of service connection 
for schizophrenia with depression and paranoia, and for bipolar 
disorder.  

The issues on appeal have been recharacterized to reflect a 
single claim for any acquired psychiatric disorder.  A Veteran, 
as a layperson, lacks the specialized medical knowledge and 
training to distinguish one diagnosis from another, and so any 
claim for a specific psychiatric disorder should be liberally 
read as including claims for all diagnosed conditions.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2010 the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge, held at the RO.  A 
transcript of that hearing is associated with the claims file.  

The issue of service connection for an acquired psychiatric 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of an unappealed June 2004 rating decision, the RO 
declined to reopen a claim of service connection for 
schizophrenia and denied service connection; both denials were 
ultimately based on findings that no nexus to service was shown.  
The decision became final in June 2005.

2.  Evidence received since June 2004 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, bears directly upon an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been submitted, the criteria to 
reopen the claim for service connection for an acquired 
psychiatric disability have been met.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
With respect to the issue decided here, the Board is granting in 
full the benefit sought on appeal.  Any error committed with 
respect to either the duty to notify or the duty to assist was 
therefore harmless and will not be further discussed.  



II.  Analysis

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Service connection for schizophrenia was initially denied in a 
June 1996 rating decision on the grounds that no nexus to service 
was shown.  This denial was not appealed, and became final in 
June 1997.  The evidence of record at the time consisted of 
service treatment records from July 1983 to March 1990 showing 
in-service treatment for and diagnosis of an adjustment disorder, 
and a VA hospital report showing treatment for schizophrenia.  

In the March 2004 rating decision, the RO declined to reopen the 
claim of service connection for schizophrenia, and denied service 
connection for bipolar disorder in the first instance, finding 
that no nexus to service was shown.  The Veteran did not appeal 
either denial, and the decision became final in March 2005.  
Evidence considered included service treatment records from July 
1983 to October 1991, VA treatment records, and Social Security 
Administration records.

In connection with the current appeal for reopening of a 
previously denied claim of service connection for a psychiatric 
disorder, the Veteran testified at a June 2010 Board hearing.  
During that hearing, the Veteran reported for the first time that 
while stationed in Germany during service she was the victim of 
one attempted rape and two rapes.  Transcript at 3.  She also 
testified that she had recently been diagnosed with post-
traumatic stress disorder (PTSD) by a practitioner at a VA 
facility in Dallas, Texas.  Id. at 7-8.  

The Veteran's report of in-service personal assaults was not of 
record at the time the RO issued the June 2006 decision.  To the 
extent that these alleged assaults relate to the claim denied in 
June 1996, her testimony is new evidence.  They have not been 
previously considered by VA in prior decisions.  Moreover, the 
allegations provide a nexus event relating her current diagnoses 
with service.  This goes directly to the unestablished fact of a 
relationship between service and current disability.  Presuming 
the credibility of her statements for purposes of reopening, the 
new evidence raises the reasonable possibility of substantiating 
the claim.

As new and material evidence has been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been received, the claim of 
service connection for an acquired psychiatric disorder, to 
include all diagnosed psychiatric disorders, is reopened.  To 
this extent only, the appeal is granted.


REMAND

As explained above, the Veteran alleges that she currently 
suffers from psychiatric disability, including PTSD, due to an 
in-service personal assault.  Specific notice is required for 
such claims and VA may not disallow a claim for service 
connection for PTSD without providing the required notice.  
38 C.F.R. § 3.304(f)(5).  On remand the agency of original 
jurisdiction (AOJ) must provide the Veteran with this notice.  

Additional assistance is also required in light of the reopening 
of the claim and the recharacterization to include all diagnosed 
psychiatric disabilities, to include PTSD.  The duty to assist 
requires that VA make reasonable efforts to obtain records not in 
the custody of a Federal agency.  38 C.F.R. § 3.159(c)(1).  With 
respect to Federal records, VA must make as many attempts as are 
necessary to obtain records, until the request is fulfilled, or 
the records can be certified to be unavailable.  38 C.F.R. 
§ 3.159(c)(2).  Complete service personnel records should be 
obtained in connection with evaluation of the personal assault 
stressor allegation.  Further, the Veteran has stated, and the 
National Personnel Records Center (NPRC) has affirmed, that she 
was a member of a National Guard unit from February 1993 to at 
least 1995.  No records from this period, either treatment or 
personnel, are associated with the claims file.  It does not 
appear that the RO made any attempt to obtain them, even after 
directed to do so by NPRC.  

Also during the June 2010 Board hearing, the Veteran reported 
that she had been diagnosed at a VA facility in Dallas, Texas, as 
suffering from PTSD.  The most recent records of VA treatment 
associated with the claims file are from February 2009.  On 
remand, the AOJ must make all necessary efforts to obtain any 
outstanding records of VA treatment.  

Finally, the duty to assist requires a VA examination in this 
case.  In determining whether the duty to assist requires that a 
VA medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The record reflects a current diagnosis of a psychiatric 
disorder; which is the correct diagnosis must be clarified.  
Service records also show in-service psychiatric treatment.  No 
doctor has been asked to comment on any potential tie between the 
two.  Further, should the allegations of a personal assault 
stressor be verified, there will be additional evidence of a 
nexus to service for a current diagnosis.  Examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter including the 
notice applicable to claims for PTSD, 
including claims based on an in-service 
personal assault stressor and invite her to 
submit evidence to support her claim and to 
request VA assistance in obtaining evidence 
to support her claim.  

2.  Obtain the Veteran's service personnel 
file from the period of her active service.  
If any of these records are not obtained, 
document the efforts to obtain the records 
and obtain negative replies.  

3.  Take appropriate steps to obtain complete 
personnel and treatment records from the Army 
National Guard, as identified in the 
Veteran's December 1995 claim and the March 
1996 VA form 21-3101 contained in the claims 
file.  If any of these records are not 
obtained, document the efforts to obtain the 
records and obtain negative replies.  

4.  Obtain updated VA treatment records from 
the VA medical center in Dallas, Texas, and 
all associated clinics, as well as any other 
VA facility identified in the record or by 
the Veteran, particularly from February 2009 
forward.

5.  Schedule the Veteran for a VA psychiatric 
examination.  The claims file must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
psychiatric diagnoses, and should opine as to 
whether it is at least as likely as not that 
any currently diagnosed condition is caused 
or aggravated by military service, to include 
specific discussion of whether in-service 
treatment for an adjustment disorder was the 
first manifestation of current disability.  
If PTSD is diagnosed, the examiner should 
specify the underlying stressor event.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

6.  VA should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO 
should then readjudicate the claim on appeal.  
If the benefit sought remains denied, the VA 
should issue an appropriate SSOC and provide 
the veteran and her representative the 
requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


